OPINION — AG — **** COUNTY TREASURER — FUNDS INVESTED IN INTEREST BEARING DEPOSITS — BILL TITLE RESTRICTION **** HOUSE BILL NO. 1701, IS UNCONSTITUTIONAL AND VOID EXCEPT INSOFAR AS IT PERMITS A COUNTY TREASURER TO INVEST COUNTY FUNDS IN INTEREST BEARING DEPOSITS IN STATE AND NATIONAL BANKS IN OKLAHOMA, AND PROVIDES THAT THE INTEREST RECEIVED BY THE COUNTY TREASURER FROM SUCH INVESTMENTS MUST BE PLACED IN THE GENERAL FUND OF THE COUNTY.  HOUSE BILL NO. 1701, SURPA, DOES NOT AFFECT THE INVESTMENT OF FUNDS OR THE DISPOSITION OF INCOME THEREFROM BY THE TREASURER OF CITIES, TOWNS OR SCHOOL DISTRICTS AND SUCH INVESTMENTS AND THE DEPOSITION OF INCOME THEREFROM ARE STILL CONTROLLED BY 62 O.S. 1969 Supp., 348.1 [62-348.1]. ALL INVESTMENTS AND DISPOSITION OF INCOME THEREFROM BY THE COUNTY TREASURER EXCEPT THOSE IN DEPOSITS IN STATE AND NATIONAL BANKS ARE STILL CONTROLLED BY 62 O.S. 1969 Supp., 348.1 [62-348.1] CITE: ARTICLE V, SECTION 57 (G. T. BLANKENSHIP)